We affirm. Pursuant to Labor Law § 620 (1) (a), a claimant who is dissatisfied with an initial determination concerning unemployment insurance benefits has 30 days from the date of mailing or personal delivery to request a hearing, unless prevented from doing so due to physical or mental incapacity (see Matter of Randell [Commissioner of Labor], 105 AD3d 1243, 1243 [2013]; Matter of Hoose [Commissioner of Labor], 102 AD3d 1031, 1031 [2013])- Here, claimant did not request a hearing within 30 days of the mailing of the Department’s initial determination in 2002. Her proffered excuse was that she never received the determination. She admittedly resided at the address where the determination was mailed during part of 2002, but she testified that she moved during the year and could not recall where she was residing at the time of the mailing. Notably, there is nothing in the record to indicate that she informed the Department of a change of address during this time period. In our view, claimant has not proffered an acceptable excuse for not making a timely request for a hearing (see Matter of Desani [Commissioner of Labor], 78 AD3d 1403, 1403 [2010]; Matter of *1016Davis [Commissioner of Labor], 76 AD3d 1136, 1136 [2010]), and the Board’s decision will not be disturbed.
Rose, J.P., Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the decision is affirmed, without costs.